Title: From John Quincy Adams to William Smith Shaw, 28 October 1807
From: Adams, John Quincy
To: Shaw, William Smith



Dear Shaw.
Washington City 28. October 1807.

I enclosed to you by last Evening’s Mail a Copy of the President’s Message, as first printed by Smith—I now send you a copy together with the documents that accompanied it—You will see that the H.R. have a new Speaker and Clerk—They have this day determined to appoint the standing Committees by ballot instead of leaving their appointment to the Speaker as heretofore—The Washington Races constitute the principal business of the present week.
I suppose you will receive this letter, about next Monday, upon which day you will recollect to offer Sewall & Salisbury’s bill which I left with you, for discount at the Bank—And also on the subsequent Wednesday to take up my note there—I hope you will already have received the rents of Mr: Gardiner and Mrs: Newton, and paid the bills of Bradlee, Pollock, and Endicott—I am anxiously waiting to hear from you that my boys are well, and remain, yours affectionately
John Quincy Adams.